WENTWORTH, Judge.
Appellant seeks review of his conviction and sentence for the offense of grand theft. We do not address the contention that Fla. *40Const. Art. I, § 12, and Swartz v. State, 316 So.2d 618 (Fla. 1st DCA 1975), cert. denied, 333 So.2d 465 (Fla.1976), require that an arrest warrant issue only upon a sworn written statement of probable cause. The circumstances of the present case permit a warrantless arrest pursuant to § 901.15(2), Florida Statutes, and any error in the issuance of the arrest warrant would therefore be harmless.
The order appealed is affirmed.
ROBERT P. SMITH, Jr., and ZEHMER, JJ., concur.